Citation Nr: 0334270	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the assignment of a noncompensable evaluation for 
loss of sense of taste, compensated pursuant to the 
provisions of 38 U.S.C.A. § 1151 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from July 1950 to May 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in January 2002; a copy of 
the transcript of the hearing is of record.  Additionally, in 
April 2003, a hearing at the RO was held before the 
undersigned who is a Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is 
of record.

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant under the 
provisions of 38 U.S.C.A. § 1151, the Board has characterized 
that issue in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999), as explained below.


FINDINGS OF FACT

1. All notification and development action necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2. The veteran's loss of sense of taste is not complete; 
testing revealed that he could taste "a bit of things" and 
can identify sugar as " slightly sweet," salt as "salty," 
lemon as "sour" and he noted that vinegar tasted sour.




CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
loss of sense of taste, under 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321(b)(1), 
3.326(a), 4.7, 4.31, 4.87b, Diagnostic Code 6276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5103A (West 2002).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher (compensable) rating for 
loss of sense of taste, compensated under 38 U.S.C.A. § 1151, 
has been accomplished.  The Board also finds that a May 2003 
letter of the RO satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In that letter, the RO again notified the veteran 
of the information and evidence needed to establish the claim 
for increase; and requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.

Additionally, in a recent decision, the United States Court 
of Appeals for the Federal Circuit invalidated the less than 
one year (30-day) response period contained in 38 C.F.R. § 
3.159(b)(1), as inconsistent with 38 U.S.C. § 5103(b)(1).  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, in a 
statement dated May 2003, the veteran indicated that he did 
not have any additional evidence to submit and waived the 30-
day period.  He has stated that he is unable to locate any 
medical professional to conduct another taste test and is 
unable to visit a VA facility for such testing.  He also had 
no additional evidence to submit.  Therefore, the Board finds 
no violation of the notification provisions of 38 U.S.C.A. § 
5103(b)(1) that would affect the outcome of the decision in 
this case, as the veteran clearly indicates that there is no 
outstanding pertinent evidence to obtain.  

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).

B. Law

The veteran is seeking an increased initial evaluation for 
his loss of sense of taste disability, which is compensated 
pursuant to the provisions of 38 U.S.C.A § 1151.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code (DC) 6276, complete loss of sense of 
taste is rated as 10 percent disabling.

C. Factual Background

VA treatment records and private medical records from January 
1995 through June 1998 show that the veteran reported no 
complaints, medical findings and/or diagnosis of loss of 
sense of taste.  The records also show that the veteran had 
left tympanomastoidectomy in September of 1995.  The veteran 
signed a surgical consent form of August 1995 and it stated 
that the veteran was to undergo left tympanomastoidectomy, 
which is a reconstruction of the eardrum and one of the risks 
associated with this procedure was taste change.  The reports 
also showed extensive treatment for left ear infection and 
tympanic membrane perforation after the September surgery.  A 
December 1996 report from a private examiner shows that the 
veteran reported he had altered taste after his ear surgery. 

In a statement from a private examiner dated August 1998, the 
examiner reported that he saw the veteran in March 1997 and 
the veteran reported a metallic taste and loss of taste 
following his ear surgery.  The examiner stated that chorda 
tympani is a taste nerve that crosses the middle ear and 
certainly with infection, perforation, or local irritation of 
the chorda tympani in the region of the middle ear, a 
metallic taste or altered taste can occur.

On VA Examination of March 2000, the veteran reported that he 
lost his sensation of taste after he had undergone 
tympanomastoidectomy in September 1995.  Reference was made 
to the statement of the private physician set forth above.  
The veteran was not diagnosed with loss of sense of taste; 
however, a note by the examiner stated that the veteran 
should be scheduled for an ears, nose and throat examination 
for entitlement for disability manifested by loss of taste.  
The examination was to determine whether the disability 
manifested by loss or altered sense of taste was related in 
any way to surgery performed by the VA facility in 1995.  The 
examiner also stated that it could not be ruled out that the 
disability manifested by loss or altered sense of taste was 
caused by the surgery performed by the VA facility as 
indicated by the private examiner.

On VA examination of July 2000, the veteran, who was 
described as well nourished, reported that he could taste " 
a bit of some things" but was not fully able to appreciate 
various tastes.  He reported that he sought out foods with 
different textures such as crunchy, for taste enjoyment.  The 
veteran also reported that the loss of taste was 
"aggravating."  On examination the veteran was given four 
samples to taste and he was able to identify sugar as " 
slightly sweet," salt as "salty," lemon as "sour" and he 
noted that vinegar tasted sour.  The impression was probable 
partial loss of taste.  The examiner also reported that 
electrogustometry was not available in his office, but he was 
not sure that it would add much to the veteran's situation, 
since it was simply another subjective type procedure.  

On an addendum to the VA examination of July 2002, the 
examiner reported that he did not have the veteran's medical 
records for review but that he spoke with other medical 
examiners and that his evaluation was correct.  He reported 
that it was likely that the veteran had an abnormality of 
taste and metallic taste in his mouth as a consequence of his 
second mastoidectomy, which was performed in September 1995.  
The examiner reported that the primary disability that would 
accrue from this type of injury would be loss of enjoyment 
and an irritating metallic taste in the mouth; however, one 
would not expect the veteran to completely lose taste 
sensation from a unilateral mastoidectomy, since other fibers 
on the same side, as well as fibers on the contralateral side 
would probably carry taste sensation from the tongue to the 
brain. 

At a hearing conducted at the RO in January 2002, the veteran 
reported that he was unable to distinguish different tastes.  
He submitted a record dated November 2001 from a private 
medical examiner, which stated that the veteran's complaint 
of loss of taste could not be improved with any operative 
procedures.

VA treatment reports from March 2001 to September 2002, and a 
medical report dated March 2002 from a private ear, nose, 
throat, head and neck examiner, had no mention of complaints, 
diagnosis or treatment for loss of sense of taste.

At the Board hearing in April 2003, the veteran reported that 
he did not have a fair evaluation of his loss of taste.  He 
also reported that he did not have any taste at all.  He 
reported that he had a sensation on his tongue, described as 
"just tingling" whether he had sweet or sour in his mouth.  
He also reported that his bitter sense of taste may not be as 
completely gone.  The veteran also reported that he spiced 
his food with Tabasco, which gave him a hot sensation in his 
mouth so he knew he had something in his mouth.  He also 
reported that he had lost weight as a result of his lost 
enjoyment of eating.  At the conclusion of the hearing, the 
veteran was advised that his file would remain open for a 
period of 60 days to allow him the chance to submit 
additional evidence, since he mentioned the possibility of 
securing additional medical evidence.  He conveyed his 
reluctance to appear at a VA facility for further testing 
because of the distance from his home.

In a correspondence dated May 5003, the veteran reported that 
he was waiving the 30-day limit because he did not have any 
additional information to submit.  He also reported that he 
could not locate any medical professional to conduct his 
taste test locally and he was unable to make a trip to the 
Nashville/Murfreesboro VA medical facility to have the test 
there.

Review of the claims file reveals that since the veteran's 
surgery in 1995, which led to his impairment of taste, he has 
undergone some weight changes.  During the late 1990s, his 
weight usually ranged from 193 to 197, with a high of 201.  
In March 2000 his weight was reported to be 180 and in 
October 2001, 183.  

D. Analysis

The Board in no way discounts the difficulties of altered 
taste and a metallic taste that the veteran experiences as a 
result of his tympanomastoidectomy since September 1995.  He 
has presented credible evidence about the loss of enjoyment 
of eating that he has experienced.  There is, in addition, 
some evidence showing that he has lost weight in the range of 
15 pounds and it is possible that such is due to the partial 
loss of taste.  However, it must be emphasized that for 
assessing the veteran's loss of sense of taste, in order to 
receive the maximum of 10 percent rating for this disorder, 
the loss of sensation must be complete.  See Diagnostic Code 
6267; 38 C.F.R. § 4.1.  On VA examination of July 2000, the 
veteran reported that he could taste " a bit of things" and 
on testing of sugar, salt, lemon and vinegar, the veteran did 
not have total loss of taste.  At a hearing dated April 2003, 
the veteran reported that he did not have a sense of taste at 
all, however, he was able to taste things that were bitter.  

Mindful of the frustration the veteran no doubt feels, it 
should be noted that the percentage ratings set forth in the 
38 C.F.R. § Part 4, Schedule for Rating Disabilities, 
represent as far as can be practicably determined the average 
impairment of earning capacity resulting from [service-
connected] diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.31 (2003).  
There are simply not shown findings in this case which 
warrant assignment of a higher, compensable rating.  
Accordingly, as the preponderance of the evidence is against 
a rating in excess of 0 percent for the veteran's loss of 
sense of taste disability, his claim is denied.


ORDER

A compensable evaluation for loss of sense of taste, 
compensated pursuant to 38 U.S.C.A § 1151, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

§ 

